Case: 14-14817   Date Filed: 09/08/2015   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14817
                        Non-Argument Calendar
                      ________________________

                       Agency No. A055-569-825



TREVAUN LLOYD MOWATT,

                                                                    Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (September 8, 2015)



Before HULL, ROSENBAUM and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-14817       Date Filed: 09/08/2015      Page: 2 of 4


       Trevaun Lloyd Mowatt, a native and citizen of Jamaica, seeks review of the

Board of Immigration Appeals’ (BIA’s) affirmance of the Immigration Judge’s

(IJ’s) denial of a motion for a continuance. At his removal hearing, Mowatt

explained he was planning to marry his girlfriend and would file an I-130

application for adjustment of status, but the IJ found his adjustment of status

speculative. Mowatt also appeals the BIA’s denial of his motion to remand to the

IJ in order to reopen proceedings to obtain adjustment of status. After review,1 we

deny the petition.

       The BIA did not abuse its discretion in affirming the IJ’s denial of the

motion for a continuance. See 8 C.F.R. § 1003.29 (providing an IJ “may”

continue removal proceedings “for good cause shown”). The DHS opposed

the motion and at the time of the hearing, Mowatt was not married, had no

specific plan to marry, and had not applied for a marriage license or put

down a deposit for a location. Matter of Hashmi, 24 I. & N. Dec. 785, 790




       1
          When the BIA issues a decision, we review only that decision, except to the extent the
BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.
2001). We review both the denial of a motion for continuance and the denial of a motion to
reopen for abuse of discretion. Chacku v. U.S. Att’y Gen., 555 F.3d 1281, 1285 (11th Cir. 2008);
Montano Cisneros v. U.S. Att’y Gen., 514 F.3d 1224, 1226 (11th Cir. 2008). Review “is limited
to determining whether there has been an exercise of administrative discretion and whether the
matter of exercise has been arbitrary or capricious.” Montano Cisneros, 514 F.3d at 1226.
(quotations omitted).


                                               2
                 Case: 14-14817       Date Filed: 09/08/2015        Page: 3 of 4


(BIA 2009)2 (providing an IJ may consider a variety of factors in granting or

denying a motion for continuance, including, inter alia, the DHS’s response

to the motion, the respondent’s statutory eligibility for adjustment of status,

and whether the respondent’s application for adjustment merits a favorable

exercise of discretion). No I-130 petition had been filed on Mowatt’s behalf,

and any consideration of whether he would be entitled to relief was purely

speculative. See Chacku v. U.S. Att’y Gen., 555 F.3d 1281, 1286 (11th Cir.

2008) (noting an IJ may deny a continuance where an alien’s eligibility to

adjust status was speculative). Moreover, Mowatt’s prior conviction for

child abuse was a negative factor that could impact the decision to grant him

discretionary relief. Accordingly, Mowatt had not shown good cause for a

continuance.

       The BIA also did not abuse its discretion in denying Mowatt’s motion to

remand 3 as Mowatt failed to provide clear and convincing evidence that his

marriage was bona fide. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir.

2001) (explaining the BIA has broad discretion to grant or deny a motion to reopen

and the BIA can deny a motion to reopen for a petitioner’s failure to establish a

       2
          While Mowatt argues the standards of Matter of Hashmi should not apply, there is no
merit to his argument. See Ferreira v. U.S. Att’y Gen., 714 F.3d 1240, 1243 (11th Cir. 2013)
(applying the factors from Matter of Hashmi).
       3
         Courts generally look at the substance of a motion to remand to determine how it
should be treated on appeal. See Al Najjar, 257 F.3d at 1301. If, as here, the alien seeks to
introduce new evidence, it is generally treated as a motion to reopen. Id.
                                                 3
               Case: 14-14817     Date Filed: 09/08/2015   Page: 4 of 4


prima facie case of eligibility for adjustment of status). While, Mowatt submitted

his pending I-130 petition, birth certificates for himself and his wife, and pictures

of the two of them, he did not submit any of the documents described in 8 C.F.R.

§ 1245.1(c)(8)(v) used to show that a marriage is bona fide and not entered into

solely “for the purpose of procuring the alien’s admission as an immigrant.” 8

U.S.C. § 1255(e)(1)-(3); 8 C.F.R. § 1245.1(c)(8)(iii)(F). Such documentation

included joint ownership of property, lease showing a common residence, evidence

of commingling of financial resources, birth certificates of their children, affidavits

from others who could attest to the bona fides of the marriage, or any other

evidence to show that the marriage was not entered into in order to evade removal.

See 8 C.F.R. §§ 1245.1(c)(8)(v), 204.2(a)(1)(iii)(B). In the absence of such clear

and convincing evidence, Mowatt has not shown that he was prima facie eligible

for adjustment of status, and the BIA did not abuse its discretion by denying the

motion to remand to the IJ in order to reopen proceedings to obtain adjustment of

status.

          PETITION DENIED.




                                           4